Citation Nr: 1010000	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  03-20 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel

INTRODUCTION

The Veteran served on active duty from May 1948 to February 
1950 and from November 1952 to August 1954.  This appeal 
arises before the Board of Veterans' Appeals (Board) from a 
rating decision rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In a June 2007 decision, the Board denied entitlement to an 
increased evaluation for posttraumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling.  The 
Veteran appealed these issues to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2009 
memorandum decision, the Court set aside the June 2007 rating 
decision and remanded this appeal for development in 
compliance with its instructions.  


REMAND

The Court set aside the June 2007 Board decision that denied 
the claim of entitlement to a rating in excess of 30 percent 
for PTSD as the Board failed to discuss whether staged 
ratings were appropriate and the Board failed to address the 
error made by a VA examiner who examined the Veteran in 2007 
for his PTSD.  The examiner stated that the Veteran had not 
received any outpatient treatment for a mental disorder.  
However, the record reflects that the Veteran received 
outpatient therapy beginning in August 1999.  

The Board has reviewed the record and determines that remand 
is appropriate to obtain an adequate VA examination for PTSD, 
to include review of all records of treatment accorded the 
Veteran for his service-connected PTSD.  See Nieves-Rodriquez 
v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In this regard, any additional VA treatment records and 
identified private medical records should be obtained to 
ensure that the record is complete.  See 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include all 
pertinent VA and private treatment 
records.  In particular, the RO must ask 
the Veteran to identify his family 
doctor, who the Veteran identified in the 
2007 VA examination as prescribing Xanax 
for his mental disorder, and the private 
physician identified in the 2006 Vet 
Center entry indicating that the Veteran 
was no longer receiving treatment at the 
Vet Center but was being treating by VA 
and a private physician.  Additionally, 
the RO must obtain all treatment records 
from the VA Medical Center (VAMC) in 
Huntington, West Virginia and the VAMC in 
Ann Arbor, Michigan from July 2004 to the 
present, and from any other VA facility 
the Veteran identifies.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that the Veteran is 
ultimately responsible for providing the 
evidence, as required by 38 C.F.R. 
§ 3.159(e).  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The RO must notify the Veteran that 
failure to cooperate with these actions 
may result in denial of the claim.  
38 C.F.R. § 3.158 (2009).

3.  Thereafter, the Veteran must be 
afforded the appropriate VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report must note that the 
claims file was reviewed.  The examiner 
must provide accurate and fully 
descriptive assessments of all 
psychiatric symptoms.  If the Veteran has 
difficulty articulating his symptoms, the 
examiner must document the specific 
actions taken to resolve this.  The 
examiner must comment upon the presence 
or absence, and the frequency or severity 
of the following symptoms due to PTSD:  
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory; impaired judgment; 
impaired abstract thinking; disturbances 
of motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; inability to establish and 
maintain effective relationships; gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
Veteran's psychological, social, and 
occupational functioning.  The examiner 
must also elicit from the Veteran and 
record for clinical purposes, a full work 
and educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether the 
Veteran is unable to obtain or retain 
employment due Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the Veteran is 
unable to obtain or retain employment due 
to his PTSD, consistent with his 
education and occupational experience, 
irrespective of age and any 
nonservice-connected disorders.  A 
complete rationale for all opinions 
expressed must be given.  If the examiner 
cannot provide the requested opinions 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why such opinions 
would require speculation.  The report 
must be typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and evaluation 
and to cooperate in the development of 
the claims.  The consequences for failure 
to report for VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim for 
entitlement to an increased evaluation 
for his service-connected PTSD, currently 
evaluated as 30 percent disabling.  The 
RO must specifically address whether 
staged evaluations are appropriate at any 
time during the pendency of this appeal.  
If the issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative, and they must be provided 
an opportunity to respond.  Thereafter, 
the appeal must be returned to the Board 
for appellate review.  

6.  THIS APPEAL HAS BEEN ADVANCED ON THE 
BOARD'S DOCKET.  This claim must be 
afforded expeditious treatment.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


